         MEMO ENDORSED




                                                                                            4/28/21




                                                                     April 27, 2021
VIA ECF
Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007
ALCarterNYSDChambers@nysd.uscourts.gov

               Re: United States v. Jacobs, 20 CR 660 (ALC)

Dear Judge Carter:

        We write the Court requesting, respectfully, two modifications of Mr. Jacobs’s pretrial
release conditions.

        First, we request a modification of Mr. Jacobs’s travel restrictions to permit travel to the
District of Connecticut and the Eastern District of Pennsylvania. As the Court may know from
prior applications, Mr. Jacobs has a business installing and servicing credit card processing
machines. He has both current and potential clients in Connecticut and eastern Pennsylvania, and
would like to travel to the two Districts listed above to conduct meetings and install credit card
readers in furtherance of his business. Mr. Jacobs has taken several trips since the origination of
this case and has always returned within the allotted time and has otherwise adhered scrupulously
to his conditions of release.
        Second, Mr. Jacobs would like permission to apply for a new passport. Mr. Jacobs’s
passport was in the possession of undersigned counsel (specifically, in counsel’s backpack) when
the passport was stolen from counsel’s home during a burglary in the early morning hours of March
31, 2021. (Counsel had taken possession of the passport, with the knowledge of Pretrial Services,
to allow Mr. Jacobs to renew his driver’s license.) Attached to this letter is a redacted version of
the New York Police Department report filed after the burglary was discovered. Mr. Jacobs would
like to obtain a new passport, and asks the Court to modify the condition of release prohibiting
him from obtaining new travel documents for this one purpose.

       We have communicated with the Government (AUSAs Samuel Raymond and David
Felton) and Pretrial Services (Officer Dominique Jackson). The Government and Pretrial have
each graciously consented to these requests. Thank you for your consideration.

                                                             Respectfully submitted,
                                                                  s/
                                                             Marc Agnifilo
                                                             Zach Intrater

cc:    AUSAs Samuel Raymond & David Felton (via email)
       Pretrial Services Officer Dominique Jackson (via email)

              The application is GRANTED.
              So Ordered.

                                                               4/28/21
Case 1:20-cr-00660-ALC Document 137-1 Filed 04/27/21 Page 1 of 3
Case 1:20-cr-00660-ALC Document 137-1 Filed 04/27/21 Page 2 of 3
Case 1:20-cr-00660-ALC Document 137-1 Filed 04/27/21 Page 3 of 3
